                                       1   Lewis Roca Rothgerber Christie LLP
                                           One South Church Avenue, Suite 2000
                                           Tucson, AZ 85701-1611
                                       2
                                           Robert M. Charles, Jr.
                                       3   Direct Dial: 520.629.4427
                                           Direct Fax: 520.879.4705
                                           Email: rcharles@lrrc.com
                                       4
                                           Attorneys for RHH Liquidating Trust

                                       5
                                       6                                              UNITED STATES BANKRUPTCY COURT
                                       7                                                      DISTRICT OF ARIZONA
                                       8   In re:                                                           Chapter: 11
                                       9
                                           River Hacienda Holdings, LLC,                                    Case No. 4:18-bk-00136-SHG
                                      10
                                                                                              Debtor.
One South Church Avenue, Suite 2000




                                      11
                                           RHH Liquidating Trust,                                           Adv. No. 4:19-ap-00070
                                      12
                                                                                               Plaintiff,   Satisfaction of Judgment
Tucson, AZ 85701-1611




                                      13
                                      14                                         v.

                                      15   Platinum Management, Inc., an Arizona
                                           corporation; and Tanis Duncan,
                                      16
                                      17                                                    Defendants.

                                      18               The RHH Liquidating Trust acknowledges full satisfaction by Platinum

                                      19   Management, Inc. of the Judgment filed November 18, 2019 at Adversary Docket #39.

                                      20               DATED this 23rd day of December, 2019.
                                      21                                                           LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      22                                                              By: /s/ Robert M. Charles, Jr.
                                      23                                                                  Robert M. Charles, Jr.
                                                                                                   Attorneys for RHH Liquidating Trust
                                      24
                                      25
                                      26
                                      27
                                      28


                                           110065728.1
                                      Case 4:19-ap-00070-SHG                          Doc 45 Filed 12/23/19 Entered 12/23/19 09:59:14    Desc
                                                                                       Main Document    Page 1 of 2
                                       1                                 CERTIFICATE OF SERVICE
                                       2          I certify that on this 23rd day of December, 2019, I electronically transmitted the
                                       3   attached document to the Clerk’s office using the CM/ECF System for filing and
                                           transmittal of a Notice of Electronic Filing to the following registrants:
                                       4
                                           DEE R. GILES on behalf of Defendant Platinum Management, Inc.
                                       5
                                           dgiles@soarizonalaw.com
                                       6
                                           JANET HONG LINTON on behalf of Defendant Tanis A. Duncan, Esq.
                                       7   jlinton@udalllaw.com
                                       8
                                            /s/ Renee L. Creswell
                                       9   Lewis Roca Rothgerber Christie LLP
                                      10
One South Church Avenue, Suite 2000




                                      11
                                      12
Tucson, AZ 85701-1611




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                        2
                                           110065728.1
                                      Case 4:19-ap-00070-SHG      Doc 45 Filed 12/23/19 Entered 12/23/19 09:59:14           Desc
                                                                   Main Document    Page 2 of 2
